Case 18-82948-CRJ11   Doc 144 Filed 02/18/19 Entered 02/18/19 10:52:30   Desc
                        Main Document    Page 1 of 12
Case 18-82948-CRJ11   Doc 144 Filed 02/18/19 Entered 02/18/19 10:52:30   Desc
                        Main Document    Page 2 of 12
Case 18-82948-CRJ11   Doc 144 Filed 02/18/19 Entered 02/18/19 10:52:30   Desc
                        Main Document    Page 3 of 12
Case 18-82948-CRJ11   Doc 144 Filed 02/18/19 Entered 02/18/19 10:52:30   Desc
                        Main Document    Page 4 of 12
Case 18-82948-CRJ11   Doc 144 Filed 02/18/19 Entered 02/18/19 10:52:30   Desc
                        Main Document    Page 5 of 12
Case 18-82948-CRJ11   Doc 144 Filed 02/18/19 Entered 02/18/19 10:52:30   Desc
                        Main Document    Page 6 of 12
Case 18-82948-CRJ11   Doc 144 Filed 02/18/19 Entered 02/18/19 10:52:30   Desc
                        Main Document    Page 7 of 12
Case 18-82948-CRJ11   Doc 144 Filed 02/18/19 Entered 02/18/19 10:52:30   Desc
                        Main Document    Page 8 of 12
Case 18-82948-CRJ11   Doc 144 Filed 02/18/19 Entered 02/18/19 10:52:30   Desc
                        Main Document    Page 9 of 12
Case 18-82948-CRJ11   Doc 144 Filed 02/18/19 Entered 02/18/19 10:52:30   Desc
                       Main Document    Page 10 of 12
Case 18-82948-CRJ11   Doc 144 Filed 02/18/19 Entered 02/18/19 10:52:30   Desc
                       Main Document    Page 11 of 12
Case 18-82948-CRJ11   Doc 144 Filed 02/18/19 Entered 02/18/19 10:52:30   Desc
                       Main Document    Page 12 of 12
